Citation Nr: 1020546	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  93-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
leg injury secondary to service-connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) in July 2006, which, in pertinent 
part, vacated a December 2003 Board decision denying 
entitlement to service connection for a right knee disability 
and the residuals of a left leg injury and remanded the case 
for additional development.  The Court previously vacated a 
September 1998 Board decision as to these issues in a 
December 1998 order.  These matters initially arose from a 
September 1992 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part denied service 
connection for a right knee disability (later clarified to be 
service connection secondary to bilateral hearing loss) and 
denied service connection for residuals of a left leg injury 
secondary to bilateral hearing loss.  

The Veteran testified at a hearing before RO personnel in 
April 1993.

The appeal was remanded to the RO for additional development 
several times.  The development has been completed to the 
extent possible, and the case is before the Board for final 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A right knee disability was proximately due to service-
connected bilateral hearing loss.

3.  A left leg disability was proximately due to service-
connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the 
Veteran's favor, a right knee disability was proximately due 
to service-connected bilateral hearing loss.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).  

2.  With resolution of the benefit of the doubt in the 
Veteran's favor, a left leg disability was proximately due to 
service-connected bilateral hearing loss.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  In light of the favorable determination with 
respect to the claims for service connection for right knee 
and left leg disabilities secondary to service-connected 
bilateral hearing loss, no further discussion of VCAA 
compliance is needed.  




General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records include September 1970 audiometric 
evaluation findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
40
70
95
95
LEFT
5
40
75
90
90

Records dated in September and October 1970 noted complaints 
of hearing loss and diagnoses of bilateral moderate noise-
induced hypacusis, sensorineural type, with reduced 
discrimination.  Hearing aids were provided.  An October 1970 
narrative summary noted a diagnosis of sensorineural hearing 
loss and recommended the veteran be separated from service 
based on this disability.  A November 1970 physical 
evaluation board also recommended the veteran be medically 
retired from service based on bilateral hearing loss.  In a 
February 1971 rating decision service connection was 
established for bilateral hearing loss.  A 40 percent rating 
was assigned.

Records from the South Carolina Industrial Commission dated 
from 1976 to 1977 show the Veteran was awarded compensation 
based on an injury to his right leg incurred in January 1976 
during the course of his employment at the Pearce Young Angel 
Company.  Details of the accident were not included.  A 
February 1977 decision noted that the Veteran's employer had 
admitted that the Veteran sustained an injury arising out of 
and in the course of his employment and that the only issue 
in dispute was disability.

Private medical records from Baptist Medical Center dated 
from March 1991 to June 1991 reflect treatment for a 
contusion to the left calf received in March 1991 with 
subsequent treatment for superficial phlebitis in the left 
calf and deep vein thrombosis (DVT) of the left lower leg.  A 
March 1991 admission report noted the Veteran gave a history 
of trauma to his left calf when he was winching a boat and 
"the w[i]nch got away from him."  It was noted that he 
stated "[h]e was pinned up and the w[i]nch handle struck his 
left calf repeatedly."

In March 1992 the Veteran submitted a claim for service 
connection for a right knee disability due to service-
connected bilateral hearing loss and a claim for service 
connection for residuals of a left leg injury due to service-
connected bilateral hearing loss.  He asserted that he 
incurred a right knee disability in 1973 when he fell to 
avoid an oncoming truck that he could not hear.  He stated he 
injured his left calf in March 1991 when he was winching a 
boat onto a boat trailer, and though he thought he had the 
winch locked, the boat started coming off the trailer and the 
winch handle began beating on his left calf.  He said he 
could not hear the winch noise and could not hear his 
friend's warning.

A March 1992 audiometric evaluation revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
70
80
95
NR
LEFT
35
65
90
105
90

The diagnosis was mild to severe sensorineural hearing loss, 
bilaterally.

In a March 1992 statement A.L.C. stated that while visiting 
the Pearce Young Angel Company in January 1976 he saw the 
Veteran leave the warehouse carrying several boxes and walk 
down the steps from the loading dock to the ground.  He 
reported the Veteran did not see a truck backing into the 
loading dock and did not hear his shouted warnings.  He also 
reported that "[w]hen [he] got [the Veteran's] attention he 
turned and slipped, falling on his leg," and that since his 
sight was blocked it was felt that the accident would have 
been avoided if he could have heard the truck or the shouts 
at him.

In a March 1992 statement D.E.R. stated that in March 1991 he 
went fishing with the Veteran and while loading the boat onto 
the trailer on a very steep landing the Veteran stood on the 
trailer to secure the winch and called to him to pull up 
[presumably to pull up the vehicle which was towing the 
trailer].  D.E.R. also stated that at the same time he heard 
a "stripping sound" and yelled to the Veteran to get off 
the trailer.  He claimed that he then heard the Veteran 
screaming and knew what had happened.  He asserted the 
accident was a direct result of the Veteran's inability to 
hear the stripping of the gear on the winch or his warning to 
him.  

VA outpatient treatment records dated from March 1992 to 
August 1992 reflect treatment for a variety of conditions 
including hearing loss.  A May 1992 treatment report noted 
binaural hearing aids were provided.  A June 1992 request for 
prosthetic services noted knee-high stockings were required 
for the Veteran's DVT.  

In an April 1992 private medical statement W.M.S., M.D., 
reported that the Veteran suffered a traumatic injury to his 
left calf resulting in DVT.  It was noted that he now had 
post-phlebitic syndrome and was at risk for recurrent 
phlebitis.

In June 1992 the RO received an undated statement from a VA 
audiologist indicating the Veteran had normal hearing through 
500 Hertz sloping to a severe to profound hearing loss in the 
higher frequencies, bilaterally.  It was noted that a hearing 
loss of this magnitude was considered to be communicatively 
significant and that all efforts should be made to reduce 
background noise as much as possible in his communication 
situations.  

An August 1992 VA audiological evaluation revealed moderately 
severe to profound sensorineural hearing loss in each ear.  
An August 1992 VA physical examination included diagnoses of 
moderately severe, chronic thrombophlebitis of the left lower 
leg, massive varices of both legs, and a history of cartilage 
injury and tendon repair of the right lower leg.  

In its September 1992 rating decision the RO, among other 
things, denied entitlement to service connection for a right 
knee disorder and for residuals of a left leg injury.  It was 
noted, in essence, that the statement provided from D.E.R. 
did not demonstrate he had actually seen the accident and 
with the amount of tension placed on a boat trailer winch it 
was not a given fact that the Veteran could have reacted in 
time if he had perfectly normal hearing.

In correspondence dated in October 1992 the Veteran 
reiterated his claims and stated that his right knee 
disability and residuals of a left leg injury and depression 
were proximately caused by his bilateral hearing loss.  He 
stated that his friend D.E.R. had witnessed his left leg 
injury in March 1991 and that he had been unable to hear his 
shouts to get out of the way.

In a November 1992 statement D.E.R. reiterated his assertions 
regarding the Veteran's 1991 left leg injury.  He stated that 
he had, in fact, seen what happened and was "standing within 
five feet of the accident."  He reported he was standing 
next to the vehicle while the Veteran was on the trailer 
telling him to pull [the vehicle] up.  He stated that at the 
same time he was hollering and the Veteran was screaming and 
that "[i]t happened very fast."  He asserted that the 
injury would not have happened if the Veteran's hearing had 
been normal.

In a January 1993 statement A.L.C. reiterated his report as 
to the events involved in the Veteran's January 1976 right 
leg injury.  He again stated he saw the Veteran leave the 
warehouse carrying several boxes and walk down the steps from 
the loading dock to the ground.  He repeated his claim that 
"[w]hen [he] got [the Veteran's] attention he turned and 
slipped, falling on his leg," and that since the Veteran's 
sight was blocked it was felt that the accident would have 
been avoided if he could have heard the truck or the shouts 
at him.

At an April 1993 hearing the Veteran testified that he wore 
two hearing aids and that his doctors told him to avoid noise 
exposure.  He also testified that he injured his right leg in 
a work accident when he was standing with his back turned 
holding boxes and a truck backed into the area where he was 
standing.  He stated that people had called out to him and 
when they got his attention he turned suddenly tearing the 
ligaments and cartilage in his right knee.  He further 
testified that he injured his left calf while standing on a 
boat trailer winching a boat onto the trailer.  He stated the 
winch apparently started "stripping," the winch handle 
began spinning, and the boat broke loose and moved backwards.  
He reported he did not hear the winch stripping and that he 
did not hear his friend yelling to him from approximately 
twenty to twenty-five feet away.

An April 1994 private audiometric examination from Piedmont 
E.N.T. noted the Veteran had high frequency hearing loss.

In a June 1996 letter the South Carolina Workers' 
Compensation Commission stated that the file relating to the 
Veteran's January 1976 knee injury and claim had been 
destroyed.  No details were provided relating to the cause of 
the injury.  In a July 1996 letter PYA/Monarch, Inc. stated 
that no records were available relating to the January 1976 
claim involving the Veteran.

A September 1996 VA audiological evaluation revealed 
borderline normal hearing in the lower frequencies with a 
severe to profound sensorineural hearing loss bilaterally 
from 1,000 to 8,000 Hertz.  In an October 1996 decision the 
RO increased the rating for bilateral hearing loss to 50 
percent.

In a November 1996 statement H.E.S., the former director of 
operations at the Pearce Young Angel Company, recalled having 
seen the Veteran fall at work in January 1976.  He stated the 
Veteran was going down some steps with a couple of boxes in 
his hand and a truck was backing into the loading bay, but 
that as he reached the ground he stepped into the path of the 
truck.  He stated that he and several others had "shouted at 
[the Veteran] to move and as he turned he damaged the 
cartilage in his leg."  H.E.S. opined that the accident 
would not have happened if the Veteran had been able to hear 
normally and that hearing loss was the main cause of the 
accident.

In a November 1996 statement D.E.R. again described the March 
1991 accident in which the Veteran injured his left calf 
while winching a boat onto a trailer.  He added that he saw 
the Veteran climb onto the trailer to secure the winch and 
that then the Veteran stood up and told him to pull the truck 
[presumably the truck towing the trailer] forward.  D.E.R. 
stated that "[a]s [he] started to pull up, [he] heard a 
stripping sound" and yelled for the Veteran to clear the 
trailer.  He stated he heard the Veteran scream and saw what 
happened, including the winch going around and beating on the 
Veteran's leg, the leg being wedged between the winch post 
and the handle that extended beyond the post.  He opined that 
the Veteran could have avoided the injury if he could have 
heard the winch stripping and the warning to clear the 
trailer.

In correspondence dated in January 1998 the Veteran's private 
physician, D.B.R., M.D., stated that he had records relating 
to the Veteran's treatment since the 1980s.  It was noted 
that in 1975 the Veteran was walking across a parking lot 
while carrying boxes and did not see a truck, that people had 
yelled at the Veteran and the truck blew its horn, but that 
since he was deaf he could not hear these warnings and was 
struck by the truck resulting in surgery to the right knee 
and a subsequent 25 percent loss of function of that leg.  It 
was also noted that in 1993 the Veteran was standing on a 
boat trailer when the gear stripped and started a loud 
roaring noise which the Veteran did not hear and did not take 
proper precautions.  He was then hit on the back of the left 
leg by a cable which bruised the leg and caused a clot in the 
leg.  Dr. D.B.R. opined that both injuries were a result of 
the Veteran's inability to hear and were, therefore, directly 
related to his service-connected deafness.

An April 1998 private medical statement from P.W.S., M.D., 
identified as board-certified in otolaryngology, indicated 
that the Veteran had significant hearing loss, right worse 
than left.  It was noted that the disability was recently 
worsened due to a severe ear infection.  The physician stated 
that the Veteran had been advised not to continue working on 
highway maintenance projects requiring the need for keen 
hearing in order to avoid injury with oncoming traffic.  

In correspondence dated in September 1999 VA requested the 
records of medical providers identified in the February 1977 
South Carolina Industrial Commission determination.  A 
response was received in May 2000 from Dr. D.O.R. from 
Piedmont Orthopaedic indicating that they kept records for 15 
years, but after that the records were destroyed.  It was 
noted they were unable to find any information on the 
Veteran.  In a May 2000 response the Palmetto Baptist Medical 
Center indicated that they were unable to locate a record for 
the Veteran.

In its July 2006 order vacating the December 2003 decision as 
to service connection the Court found the Board had failed to 
make a finding as to whether there was a causal connection 
between the Veteran's service-connected hearing loss and the 
1976 work-related accident leading to his right knee 
disability.  It was also noted that the Board had 
impermissibly dismissed the use of medical opinions as to 
whether it was as likely as not that someone with the 
Veteran's level of hearing loss at the time of his accidents 
would be unable to hear a truck or shouts of warning and 
whether it was as likely as not that the Veteran's level of 
hearing loss in combination with the sudden ability to hear 
shouts of warning (as compared to an individual with normal 
hearing levels suddenly hearing shouts of warning) caused the 
Veteran to instinctively turn with the force required to 
cause his right knee disability.  For similar reasons the 
Court found the Board's dismissal of the medical evidence as 
to the Veteran's left leg injury impermissible.

In correspondence dated in June 2008 Dr. W.M.S., identified as a 
family practitioner, stated that it was his "medical opinion 
that it is as least as likely as not that [the Veteran's] hearing 
loss played a part in the accidents that he was involved in."  
It was noted that he wore bilateral hearing devices and had to 
use extra volume devices to hear telephone conversations and that 
any additional noise or static type noises around him would 
interrupt any partial hearing.  The physician stated that he was 
"not sure that [the Veteran] could hear from any distance if a 
person were away from him shouting to him for any kind of alert 
or alarm" and that "[i]f he was able to hear, he may react with 
a more startled or alarmed reaction than a person with normal 
hearing would."

In August 2008 the Board requested an expert medical opinion 
by a specialist in otology to review the record and resolve 
the issue of whether the Veteran's service-connected 
bilateral hearing loss proximately caused the right knee and 
left leg disabilities.  The Board contacted several medical 
experts specializing in otology, but was unable to obtain a 
medical opinion.

The Board concedes that the Veteran sustained injuries to the 
right knee in January 1976 and to the left calf in March 
1991.  The issues in dispute in this case, however, involve 
the medical opinions relating these injuries to the Veteran's 
service-connected hearing loss and the degree of evidentiary 
weight to be given to the various fact scenarios reported.  
The Board notes that the January 1998 opinion of the 
Veteran's private physician, Dr. D.B.R., was provided based 
upon a factual description of the January 1976 injury that 
was substantially different from the other evidence of record 
and that the June 2008 opinion of Dr. W.M.S. was apparently 
based upon the Veteran's present hearing ability without 
consideration of his hearing acuity at the time of the 
accidents at issue.  There is no indication Drs. D.B.R. or 
W.M.S. had any actual knowledge of the Veteran's hearing 
acuity in January 1976 or March 1991 or that they had 
reviewed any medical reports documenting the Veteran's degree 
of hearing impairment at those times.    

In view of the totality of the evidence, including the 
Veteran's service treatment records, several lay statements, 
and private medical opinions, and resolving all doubt in the 
Veteran's favor, the Board finds that a right knee disability 
and a left leg disability were proximately due to service-
connected bilateral hearing loss.  Consequently, the Board 
finds that the evidence of record is at least in equipoise, 
and therefore, affording the Veteran the benefit of the 
doubt, service connection for a right knee disability and a 
left leg disability is warranted.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right knee disability 
secondary to service-connected bilateral hearing loss is 
allowed, subject to the law and regulations governing the 
criteria for award of monetary benefits.

Entitlement to service connection for residuals of a left leg 
injury secondary to service-connected bilateral hearing loss 
is allowed, subject to the law and regulations governing the 
criteria for award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


